Citation Nr: 0206261	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-17 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including a chronic herniated nucleus pulposus.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 40 percent disabling.

3.  Entitlement to an effective date earlier than December 
15, 1997, for the assignment of the 40 percent rating for the 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1967 to December 1980.  This case 
originally came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The Board remanded the case for additional 
development in May 1997.  The case was returned to the Board 
in 1999.  

In June 1999, a hearing was held in Washington, D.C. before 
the undersigned, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.

In a decision dated January 28, 2000, the Board denied: a 
rating in excess of zero percent prior to February 13, 1987, 
in excess of 10 percent during the period between February 
13, 1987 and December 15, 1997, and in excess of 40 percent 
from and after December 15, 1997 for the veteran's disability 
from herniated nucleus pulposus of the lumbar spine; an 
effective date prior to January 20, 1994 for service 
connection for multiple sclerosis; and an effective date 
prior to December 15, 1997 for a 40 percent rating for 
herniated nucleus pulposus.  The Board granted a certificate 
of eligibility for assistance in acquiring specially adapted 
housing.  The Board also remanded the matter of service 
connection for bladder and bowel dysfunction to the RO for 
the issuance of a statement of the case under Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  Thereafter, both the appellant and VA submitted 
Motions for Remand.  The basis for the motions essentially 
was that the Court's holding in Holliday v. Principi, 14 Vet. 
App. 280 (2001), required a return of the case to the Board 
to address in the first instance whether the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) was applicable and had been 
satisfied.  An Order of the Court, dated in May 2001, granted 
the Motions and vacated and remanded "the part of January 
28, 2002, BVA decision that denied service connection for 
cervical spondylosis, a rating in excess of 40% for herniated 
nucleus pulposus of the lumbar spine; and an effective date 
prior to December 15, 1997, for a 40% rating for herniated 
nucleus pulposus".  Thus, only these three issues are now 
before the Board.  As noted by the Court in its May 2001 
Order, the appellant has withdrawn his claim for an effective 
date earlier than January 20, 1994, for the grant of service 
connection for multiple sclerosis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's three issues on appeal has 
been obtained by the RO.

2.  A chronic acquired cervical spine disorder was not 
medically demonstrated either during the appellant's active 
military service or until several years later.

3.  Degenerative changes of the cervical spine were first 
clinically demonstrated several years after separation from 
service.

4.  The record does not contain competent medical evidence of 
a nexus between a current cervical spine disability and 
injury or disease during the appellant's active service.

5.  The appellant's service-connected low back disability is 
manifested primarily by complaints of severe low back pain 
and reduced activity due to the pain and objective clinical 
findings moderate to severe restriction of lumbar spine 
motion and neurologic findings that overlap with the service-
connected multiple sclerosis.

6.  The level of disability produced by the appellant's low 
back disability is consistent with severe lumbosacral strain 
or severe intervertebral disc syndrome, but not pronounced 
intervertebral disc syndrome.

7.  The disability of the low back is not so unusual as to 
render application of the regular schedular provisions 
impractical.

8.  VA received the appellant's claim for an increased rating 
for the lumbar spine disability on April 25, 1991.

9.  In May 1998, the RO evaluated the appellant's service-
connected lumbar spine disability as 40 percent disabling, 
effective from December 15, 1997; the appellant had 
previously been assigned an evaluation of 10 percent for his 
lumbar spine disability, effective from February 13, 1987.

10.  During the period from April 25, 1990 to December 15, 
1997, the appellant's disability from his low back disorder 
was manifested by slight limitation of motion of the lumbar 
spine with subjective complaints of painful motion, without 
more than mild symptoms compatible with sciatic neuropathy 
appropriate to the site of the service-connected lumbar disc 
disease.

11.  The record does not contain any clinical evidence dated 
prior to December 15, 1997 that demonstrates a factually 
ascertainable increase in the back disability justifying the 
assignment of an increased rating.


CONCLUSIONS OF LAW

1.  An acquired chronic disorder of the cervical spine was 
not incurred in active military service, and arthritis of the 
cervical spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
et seq. (Aug. 29, 2001).

2.  The criteria for an evaluation in excess of 40 percent 
for the lumbar spine disability with herniated nuclear 
pulposus have not been satisfied on either a schedular or an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5100, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.124(a), 
Diagnostic Codes 5289, 5293 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a)).

3.  The criteria for assigning an effective date earlier than 
December 15, 1997 for the assignment of a 40 percent rating 
for the service-connected lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 
38 C.F.R. §§ 3.155, 3.157, 3.321(b), 3.340, 3.341, 3.400, 
4.130 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that service connection for a cervical spine disorder, 
to include arthritic changes and a herniated nucleus 
pulposus, is not warranted.  The Board further finds that 
criteria for an evaluation in excess of 40 percent for a 
disability of the lumbar spine, including a herniated nucleus 
pulposus have not been met.  Lastly, the Board finds that the 
criteria for an effective date earlier than December 15, 1997 
for the assignment of a 40 percent evaluation for the lumbar 
spine disability have not been met.

I.  Service connection, cervical spine.

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.  Arthritis 
is a disease subject to this presumptive service connection.  
See 38 C.F.R. § 3.309(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In weighing the evidence of record in the present 
case, the Board is of the opinion that the weight of the 
evidence is against a finding that any chronic acquired 
cervical spine disorder, including any degenerative changes 
and any herniated disc, had its onset during the appellant's 
active service.

The appellant testified at his July 1987 RO personal hearing 
that, in June 1980, he suffered an injury to his upper and 
lower back while weightlifting.  He said that the squat bar 
rests in the area of C4-5.  He sought treatment, and he 
underwent x-ray examination and was placed on limited duty.  
The previous month he had sought treatment for tingling in 
the left arm.  See RO Hearing Transcript pp. 5-6.  The 
appellant further testified that six or seven months after 
service he was experiencing pain in his upper back and that 
this pain increased to the point where he sought medical 
treatment in 1984 and 1985.  He said that he was still 
playing sports, basketball and baseball, at that time.  See 
RO Hearing Transcript pp. 8-10.  

The appellant provided similar testimony at his April 1998 
personal hearing at the RO.  He said that the weight bar was 
over his neck when his legs collapsed beneath him and the 
weight drove him into the ground.  See RO Hearing Transcript 
p. 2.  When the appellant testified before the undersigned 
Member of the Board in June 1999, he attributed his cervical 
spine disorder to his competitive weight lifting activities 
during his active military service.  He said that he was 
doing a Tercoy squat overload with 750 pounds when he went 
down and the weights rolled over his neck.  See Travel Board 
Hearing Transcript p. 3.

Review of the service medical records reveals that, in May 
1977, the appellant sought treatment for complaints of pain 
in the back of his neck radiating up into his head.  The 
symptoms were diagnosed as tension headache.  In May 1979, he 
complained of a "tingling" and "grabbing" sensation in his 
left arm.  The examiner noted that the appellant was a weight 
lifter.  A physical examination was normal.  The appellant's 
symptoms were diagnosed as muscle strain.  In June 1980, the 
appellant sought medical treatment after experiencing low 
back pain while performing squats with a 450-pound weight; he 
made no mention of any neck pain.  A physical examination 
revealed lumbosacral paravertebral spasm; there were no 
abnormal clinical findings pertaining to the cervical spine.  
The appellant underwent a separation medical examination in 
October 1980; the clinical evaluation was normal and there 
were no abnormal clinical findings pertaining to the cervical 
spine.

Review of the post-service medical records reveals that the 
appellant was admitted to Our Lady of the Lake Regional 
Medical Center for complaints of left back pain in February 
1985.  At that time, his medical history was noted to be 
negative, as was his review of systems.  The appellant 
subsequently sought treatment from a private doctor in May 
1986, after he hurt his back, suffering an acute back strain.  
He was referred to a neurosurgeon who completed a Form LDVA 
F7 in June 1986 in which the neurosurgeon stated that the 
appellant was seen on May 13, 1986 for complaints of neck and 
left shoulder pain.  A CT scan of the cervical spine revealed 
a chronic herniated central lateral C4-5 disc.  Unicite 
osteophytosis was present at C5-6, with secondary slight 
narrowing of the neural foramina bilaterally.  The 
neurosurgeon stated that the onset date for the cervical 
spine problems was May 6, 1986.  In August 1986, the 
appellant complained of neck pain to his family practice 
doctor.  

The appellant's family practice physician also completed a 
Form LDVA F7 in June 1986.  He stated that the appellant 
sought treatment for back pain on May 13, 1986, that he was 
referred to a neurosurgeon and that a CT scan showed a C4-5 
disc.  He did not give an onset date for the cervical spine 
disorder.

The appellant underwent a VA medical examination in October 
1986; he complained of moderate to severe pain in his upper 
back, as well as pain in each arm and his chest.  On physical 
examination, the appellant demonstrated 60 degrees of flexion 
of the cervical spine; 50 degrees of extension; 40 degrees of 
lateral flexion; and 55 degrees of rotation.  No focal 
tenderness or deformity was shown.  No motor or sensory 
deficit was shown.  Reflexes were normal in the upper 
extremities.  An x-ray of the cervical spine did not reveal 
any definite abnormality.  The examiner rendered a diagnosis 
of cervical spondylosis with chronic herniated cervical disc.

The appellant underwent another VA medical examination in 
April 1987; he complained of pain in his upper back and 
sometimes a loss of feeling in his left hand.  On physical 
examination, the appellant demonstrated 45 degrees of flexion 
of the cervical spine; 35 degrees of extension; 20 degrees of 
lateral flexion; and 25 degrees of rotation.  X-rays showed 
small bony spurs at the neural foramina at C5-6.  The 
examiner rendered a diagnosis of chronic cervical strain with 
osteoarthritis.  

Several third-party written statements from people who worked 
with the appellant were submitted in April 1991.  The 
appellant was noted to have been a very physically active 
person in the past.  He was noted to have played on company 
softball teams post-service; one person stated that the 
appellant had suffered a back injury in May 1981.  Another 
stated that he had known the appellant since May of 1981, and 
that, prior to his back injury, the appellant had been very 
active on company softball teams and other sports.  

The evidence of record contains an affidavit from the 
appellant's family practice physician that was submitted to 
the United States District Court in a 1993 lawsuit against 
the appellant's employer.  The doctor stated that he had been 
the appellant's physician since June 18, 1981, and that he 
saw the appellant in February 1985, when the appellant was 
experiencing low back and neck pain.  The physician further 
stated that he had documented the appellant's difficulties 
with his back and neck since May of 1986, and that the 
appellant had experiencing continuing back and neck pain 
since that date.  The doctor also stated that the appellant's 
"symptoms have been recurrent since 1986."  The physician 
went on to opine that the appellant "had suffered from a 
physical disorder, since at least 1986...."  Lastly, the 
doctor noted that the appellant's multiple sclerosis may well 
have played a significant role in his difficulties over the 
previous seven years (1986-1993).

A December 1993 letter from a private neurologist who treated 
the appellant states that the appellant had reported an 
injury to his neck from free weights that occurred in 1979, 
and that he had experienced intermittent neck pain after the 
incident as a result.  The neurologist noted that the 
appellant was discharged from care in September 1993 with a 
diagnosis of probable multiple sclerosis, cervical 
spondylosis with intermittent radicular symptoms and chronic 
lumbar disease.  

The appellant underwent another VA medical examination in 
November 1997.  Radiographic examination showed degenerative 
bony spurring with disc space narrowing at the level of the 
fifth and sixth cervical vertebrae (C5-6). 

The appellant contends that he suffered a cervical spine 
injury while in-service and that he now suffers from a 
cervical spine disorder.  However, where the determinative 
issue involves causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his opinion because he is not a medical health 
professional and his opinion does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The same is true of the appellant's representative.

The appellant's service medical records do not show that he 
incurred a disease or injury affecting his cervical spine 
during his active military service.  As previously noted, a 
chronic cervical spine disorder was not diagnosed during 
service, and there is no clinical evidence of arthritis or a 
herniated nucleus pulposus, or any other chronic disorder of 
the cervical spine, until May 1986.  No competent party has 
attributed any arthritis, or any degenerative changes or a 
herniated nucleus pulposus to any in-service incident.  The 
only statements of causation favoring the appellant's 
contentions on appeal are those rendered by the appellant at 
his three hearings and in his written statements.  The Board 
notes, however, that any such assertions made by the 
appellant, his spouse or his representative, are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consideration has been given to the appellant's account of 
the events giving rise to his claim.  While the appellant's 
post-service private medical records showed treatment for 
neck pain, and his testimony at his hearings confirmed that 
he has problems with neck pain, there is no competent medical 
evidence to establish any link between the current diagnosed 
cervical spine disorders and the appellant's military 
service.  At best, the cervical disorders diagnosed by a 
private neurologist were described in December 1993 as 
related to in-service injuries, but this was based on a 
history given by the appellant.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Furthermore, the neurologist's 
notation, made without the benefit of any review of service 
medical or other records, and thus without knowledge of the 
appellant's symptoms in service, is without probative value 
and thus not sufficient to support the claim.  

Viewing the evidence in a light most favorable to the 
appellant, the weight of the evidence does not suggest that 
the appellant's cervical spine disorder was incurred during 
service.  There is no evidence that the appellant was treated 
for any complaints of neck pain during service.  The 
appellant himself has indicated, in August 1986, that the 
herniation of his cervical disc occurred in May 1986, and the 
medical evidence of record supports that chronology.  In 
particular, the appellant was admitted to a hospital in 
February 1985 for treatment of back pain and he did not 
mention any back or neck injury at that time.  Furthermore, 
the appellant's treating family practice physician stated 
that he had treated the appellant since June 1981, and that 
he had provided treatment for the cervical spine problems 
since May 1986.  In June 1986, the neurosurgeon who diagnosed 
the herniated cervical disc gave a specific onset date of May 
6, 1986, which the Board notes predates the date of the May 
13, 1986 cervical CT scan that documented the existence of 
the herniated cervical disc.  As such, the evidence is 
insufficient to support a grant of service connection for any 
cervical spine disorder.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated cervical spine 
disorders, including degenerative changes and a herniated 
nucleus pulposus, cannot be said to be related to service by 
way of direct incurrence or by manifestation within the 
presumptive period, the Board is of the opinion that the 
claim for entitlement to service connection for a cervical 
spine disorder must be denied.  The Board also notes that the 
evidence of record is not in equipoise on the question of 
whether the appellant's cervical spine disorders, including 
degenerative changes and a herniated nucleus pulposus, should 
be service connected.

II.  Schedular rating, lumbar spine.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the levels of lumbar 
spine disability is found in the December 1993 neurology 
report, the January 1995 Disability Determination Services 
report, the report of the VA medical examinations conducted 
in July 1991 and December 1997, the reports of VA medical 
treatment rendered in 1997, the reports of private medical 
treatment rendered between 1996 and 1998, the testimony 
presented at three hearings and in various written statements 
submitted by the appellant and his representative.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

For disabilities involving substantiated presence of 
degenerative or traumatic arthritis, Diagnostic Codes 5010-
5003 provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

There are a number of Diagnostic Codes specifically 
pertaining to the low back.  Under Diagnostic Code 5289, a 40 
percent rating is warranted when there is favorable ankylosis 
of the lumbar spine and a 50 percent rating is warranted when 
there is unfavorable ankylosis.  Under Diagnostic Code 5293, 
intervertebral disc syndrome, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when a low back disorder produces or more 
nearly approximates pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief.

The appellant's low back disability could also be evaluated 
under Diagnostic Code 5295, lumbosacral strain.  Under 
Diagnostic Code 5295, a 40 percent evaluation (the highest 
award under this Code) requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  

The appellant's low back disability has been evaluated by the 
RO as 40 percent disabling under Diagnostic Code 5293.  With 
the above legal criteria in mind, the relevant evidence will 
be summarized.  

During a VA examination in October 1986, the appellant 
complained of moderate to severe pain in his lower back, pain 
in his left leg, and weakness in his left leg and foot.  A 
physical examination of the lumbar spine revealed no 
deformity or focal tenderness.  Leg raising was full.  No 
clinical abnormality was identified.  Forward flexion of the 
lumbar spine was 80 degrees.  Backward extension was 25 
degrees.  Lateral flexion was 35 degrees.  Rotation was 30 
degrees.  Although X-rays revealed no abnormality, the 
examiner rendered a diagnosis of chronic herniated lumbar 
disc.

The Board notes that the disability picture of the back 
becomes somewhat clouded by the symptoms of multiple 
sclerosis, which was diagnosed in 1993, but which doctors 
have suggested was present as early as 1986.  Nerve 
conduction studies in April 1987 were interpreted as showing 
lumbar radiculopathy of L5 and S1.  X-rays of the spine at 
the same time were interpreted as essentially negative.  The 
range of motion of the lumbar segment of the spine was 
recorded in a May 1987 VA examination report as forward 
flexion of 75 degrees, backward extension of 20 degrees, and 
lateral flexion and rotation of 20 degrees.  This does not 
equate to more than slight limitation of motion and, hence, 
would not support a higher rating.  The appellant, who had 
been very athletic and had engaged in competitive 
weightlifting, now reported that he could not do even the 
simplest things.  The medical evidence, however, did not show 
the presence of disabling manifestations of the service-
connected back disability that would warrant the assignment 
of a higher rating.

The report of a July 1991 VA examination notes a similar 
range of motion of the back: forward flexion of 86 degrees, 
backward extension of 20 degrees, and lateral flexion and 
rotation of 22 degrees, although movements were made with 
obvious pain.  As noted above, multiple sclerosis was 
diagnosed in 1993; the medical records and reports thereafter 
do not always differentiate between the symptoms of the 
multiple sclerosis and the service-connected back disability.  
From the date of service connection for multiple sclerosis in 
January 1994, it becomes important not to evaluate the same 
manifestation under different diagnoses.  See 38 C.F.R. 
§ 4.14.

In a letter dated in December 1993, a private neurologist 
reported that she had examined the appellant in September 
1993.  Her clinical findings included mild atrophy of the 
muscles of the anterior compartment of the left leg.  The 
appellant was able to walk well on heels and toes.  His 
reflexes were symmetrical and physiologic.  No sensory 
deficits were reported pertaining to his lower extremities.  
The neurologist advised the appellant that his symptoms were 
most likely due to multiple sclerosis.  Such evidence does 
not suggest that the appellant underwent an increase in 
disability from a lumbar spine disorder.

The appellant underwent another private neurological 
examination for the Disability Determination Services (for 
Social Security Administration benefit purposes) in January 
1995.  His complaints included bowel and bladder 
incontinence, weakness involving his lower extremities, and 
poor gait coordination.  A sensory examination was normal.  
On motor examination, there was no atrophy.  Muscle tone was 
good throughout.  Muscle strength testing showed no paresis 
in the upper or lower extremities.  Deep tendon reflexes at 
the knees were +2.  On examination of the lumbar spine, the 
examiner could not detect any abnormal curvatures or bony 
deformity.  Straight leg raising was unremarkable 
bilaterally.  There was no evidence of Lasegue's or Patrick's 
sign.  There was no erector spinae muscle spasm.  Movement of 
the lumbar spine was unrestricted in all major planes.  The 
examiner's diagnoses did not include any disorder pertinent 
to the appellant's lumbar spine.

When examined by another private neurologist in February 
1996, the appellant had sensory deficits in his lower 
extremities and giving-way type weakness.  Deep tendon 
reflexes showed hyperreflexia.  The symptoms were attributed 
to multiple sclerosis rather than to a low back disorder.  
Notes made by the same neurologist dated in August also 
indicate that the appellant's symptoms, including lower 
extremity weakness and gait disturbance, were attributed to 
multiple sclerosis.  In a progress note dated in December 
1997, the same physician reported giving-way type weakness in 
all muscle groups in all four extremities.  The appellant had 
hyperreflexia.  Referring to MRI findings, the physician 
expressed his opinion that the appellant's symptoms were 
manifestations of multiple sclerosis rather than spinal cord 
compression.  In a progress note dated in March 1998, the 
same physician noted that the appellant had neurological 
deficits in both his upper and lower extremities.  He had 
slowing of rapid movements in both his left hand and his left 
foot, with some slowing of movement in the right foot.  The 
physician repeated his conclusion that the appellant 
definitely had multiple sclerosis and that his symptoms began 
much earlier than his first diagnosis in September 1993.

During a VA examination in December 1997, the examiner noted 
the appellant's history of intense weightlifting training 
during his active military service, as well as his apparent 
loss of height since that time.  The examiner also noted that 
the appellant had multiple sclerosis, with minor, increasing 
symptoms since the first manifestations of the disease in 
1986.  On examination, the appellant was observed to undress 
and dress in a standing position.  Posture showed a marked 
"S" scoliosis in the thoracolumbar spine.  Gait was very 
minimally ataxic.  Ataxia was increased with attempts to do 
heel and toe walking.  The appellant could not do tandem 
walking.  The musculature of the lumbar spine had moderate 
tightness.  Combined range of motion in the thoracolumbar 
spine was 55 degrees of forward flexion, five degrees of 
backward extension, 25 degrees of left and right lateral 
flexion, and 30 degrees of left and right rotation.  The 
appellant had pain at the limits of mobility.  X-rays showed 
degenerative bony spurring with disc space narrowing at L4-5 
and L5-S1.  The examiner reported among his diagnoses 
degenerative arthritis and degenerative disc disease with 
possible extruded disc on the left at the L5-S1 level; and 
extruded disc at L4-5 on the left with a left sciatic 
radicular pain syndrome.

The same VA examiner also conducted a neurological 
examination.  He noted the appellant's complaints of pain 
over his entire body, including in all four extremities.  On 
examination, he was not able to squat and stand up.  He had 
moderate weakness on the left and minor weakness on the 
right.  Deep tendon reflexes were brisk and 2+ on the right 
and brisk and 3+ on the left.  Romberg test was markedly 
positive.  Hoffman and Babinski tests were negative.  A 
sensory examination showed minimal diminution over the whole 
left side of the body and left extremities.  There was minor 
impairment of coordination bilaterally.  Vibratory sense and 
position sense were intact.  Finger-to-nose test showed past 
pointing bilaterally.  There was minor slowness of response 
in both the upper and lower extremities.  Abdominal and 
cremaster reflexes could not be elicited.  The examiner 
rendered a diagnosis of chronic, moderately advanced multiple 
sclerosis.  

After review of the claims file, the examiner commented in an 
addendum to his orthopedic examination report that the 
appellant's loss of function in his lower extremities 
secondary to spinal disease was moderate.  His predominant 
disabling disease was said to be multiple sclerosis.

More recently dated records of VA and private medical 
treatment, while sometimes noting the appellant's history of 
herniated disc, attribute his neurological symptoms, 
including his lower extremity weakness, to the multiple 
sclerosis.

After careful consideration of the evidence of record 
pertaining to the issue of entitlement to a rating in excess 
of 40 percent for a low back disability, the Board concludes 
that the evidence of record does not reflect the pronounced 
level of disability required for a 60 percent rating under 
Diagnostic Code 5293.  In this regard, while the medical 
evidence of record shows some evidence of lumbar 
radiculopathy, the appellant's loss of function in the lower 
extremities secondary to spinal disease has been clinically 
described as moderate and his predominant disabling disease 
is clinically noted to be multiple sclerosis.  Furthermore, 
no ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.

Other factors to consider are the degree of limitation of 
motion that the appellant has -- which is moderate to severe 
for bending and rotation, flexion and extension -- and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, chronic pain 
was reported and there is clinical evidence indicative of 
radicular symptoms.  The appellant has consistently 
complained of chronic pain, and recent objective medical 
evidence did show findings of limitation of motion and pain 
on motion was observed.  The appellant's neurologist noted in 
June 1998 that the appellant didn't really have objective 
evidence of lumbar spine disease, that the appellant did not 
have the reflex asymmetry and localized muscle weakness 
characteristic of lumbar disc disease and that it is 
difficult to make that diagnosis in the presence of multiple 
sclerosis.  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, the most current medical evidence 
shows no objective evidence that pronounced low back 
impairment is demonstrated.  The clinical evidence of record 
does not show severe and constant neurological symptoms 
appropriate to the site of the diseased discs at L4-5 and L5-
S1.  As such, findings commensurate with pronounced low back 
disc impairment under Diagnostic Code 5293 are not shown.  

Furthermore, no ankylosis of the lumbar spine has been 
demonstrated and therefore Diagnostic Code 5289 is not for 
application.  While the medical evidence could support a 
finding of severe lumbosacral strain under Diagnostic Code 
5295, this would not result in a higher rating since the 
highest rating under that Code is 40 percent.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
low back disorder are contemplated in the 40 percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate or 
increased disability rating.  

There is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the low back 
disability than that commensurate with the 40 percent rating 
currently assigned.  Therefore, the regular schedular 
standards, with the 40 percent evaluation currently assigned, 
adequately compensate appellant for any adverse industrial 
impact caused by his low back disability.

As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 40 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's low back disability 
produces more than moderate to severe functional impairment 
so as to warrant a schedular evaluation in excess of 40 
percent under 38 C.F.R. §  4.40 and § 4.45, or the applicable 
Diagnostic Codes.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992); 
Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As such, 
findings commensurate with pronounced low back disc 
impairment under Diagnostic Code 5293 are not shown.  Again, 
no ankylosis of the lumbar spine has been demonstrated and 
therefore Diagnostic Code 5289 is not for application.

III.  Extraschedular evaluation.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Id.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected lumbar spine 
disability at issue in this case because the evidence does 
not show that this disability presents an unusual or 
exceptional disability picture.  38 C.F.R. § 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with the lumbar spine disability have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 C.F.R. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, the appellant's lumbar spine has not required 
any significant period of hospitalization, in that he was 
hospitalized once due to back and leg pain in 1998.  The 
evidence of record does not show frequent treatment for his 
low back disorder.  The lumbar spine disability has not, in 
and of itself, markedly interfered with employment.  There is 
no credible, competent evidence indicating a greater degree 
of functional loss attributable to the lumbar spine 
disability than that commensurate with the respective 
assigned rating.  The evidence does not indicate that the 
service-connected lumbar spine disability interferes markedly 
with employment in a way not contemplated by the schedular 
rating.  Therefore, the regular schedular standards, with the 
40 percent evaluation currently assigned, adequately 
compensate the appellant for any adverse industrial impact 
caused by his lumbar spine disability.  Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for the lumbar spine disability, 
and that the grant of an extraschedular evaluation for that 
disability is not warranted.

III.  Earlier effective date claim.

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in a May 1998 rating decision, granted 
an effective date of December 15, 1997, for the assignment of 
an increased rating of 40 percent for the lumbar spine 
disability.  The appellant contends that his entitlement to a 
40 percent evaluation for his back disability should be 
effective at least from the date of his claim for an 
increase, April 25, 1991.

The appellant was granted service connection for chronic 
herniated lumber disc with degenerative changes by the RO's 
December 1986 rating decision.  Initially, the associated 
disability was rated zero percent disabling, effective from 
the date of receipt of the appellant's claim in August 1986.  
An August 1987 rating decision increased the rating to 10 
percent, effective from the date of a private physician's 
report made in February 1987 indicating that the appellant 
had low back and right leg pain, with lumbar spasm and left 
foot drop.  On December 15, 1997, the appellant underwent a 
VA examination to evaluate disability associated with his 
lumbar spine disorder; as a result of that examination a 40 
percent rating was assigned for the appellant's lumbar spine 
disability.

The appellant underwent a VA medical examination in July 
1991; he complained of intermittent, aching low back pain.  
On physical examination, the appellant demonstrated a lumbar 
spine range of motion of 86 degrees of flexion; 20 degrees of 
backward extension; 22 degrees of lateral flexion; and 22 
degrees of rotation.  His movements were noted to have been 
made with obvious pain.  Deep tendon reflexes were 2+ and 
equal.  Straight leg raising was positive bilaterally.  The 
examiner rendered a diagnosis of herniated lumbar disc.  Such 
findings would not support a rating in excess of 10 percent, 
as the clinical findings showed only slight limitation of 
motion and complaints of only intermittent back pain.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293.

As noted above, a private neurologist examined the appellant 
in September 1993; her clinical findings included mild 
atrophy of the muscles of the anterior compartment of the 
left leg.  The appellant was able to walk well on heels and 
toes.  His reflexes were symmetrical and physiologic.  No 
sensory deficits were reported pertaining to his lower 
extremities.  The neurologist advised the appellant that his 
symptoms were most likely due to multiple sclerosis.  Such 
evidence does not suggest that the appellant underwent an 
increase in disability from a lumbar spine disorder.

The appellant underwent a neurological examination for Social 
Security Administration benefit purposes in January 1995.  A 
sensory examination was normal.  On motor examination, there 
was no atrophy.  On examination of the lumbar spine, the 
examiner could not detect any abnormal curvatures or bony 
deformity.  Straight leg raising was unremarkable 
bilaterally.  There was no evidence of Lasegue's or Patrick's 
sign.  There was no erector spinae muscle spasm.  Movement of 
the lumbar spine was unrestricted in all major planes.  The 
examiner's diagnoses did not included any disorder pertinent 
to the appellant's lumbar spine.  Again, such evidence does 
not suggest that the appellant underwent an increase in 
disability from a lumbar spine disorder.

When examined by another private neurologist in February 
1996, the appellant had sensory deficits in his lower 
extremities and giving-way type weakness.  Deep tendon 
reflexes showed hyperreflexia.  The symptoms were attributed 
to multiple sclerosis rather than to a low back disorder.  In 
August 1996, the neurologist indicated that the appellant's 
symptoms, including lower extremity weakness and gait 
disturbance, were due to the multiple sclerosis.  In December 
1997, referring to MRI findings, the physician expressed his 
opinion that the appellant's symptoms were manifestations of 
multiple sclerosis rather than spinal cord compression.  
Again, such evidence does not suggest that the appellant 
underwent an increase in disability from a lumbar spine 
disorder.

The appellant underwent a VA medical examination in December 
1997.  The results of that examination formed the basis for 
the RO's grant of an increased rating of 40 percent.  The 
record contains no other evidence which makes a finding of 
increased disability factually ascertainable.

The effect date of increase is not necessarily the date of 
the claim.  As discussed in Harper, the effective date of 
increase also depends upon when the increase in disability 
occurred.  If the increase in disability occurred after the 
date of claim, the effective date of the increased award 
cannot be earlier than the date of the increase in 
disability.  The Board finds that it was not factually 
ascertainable the appellant's disability from chronic 
herniated nucleus pulposus of the lumbar spine had worsened 
prior to December 15, 1997.  Therefore, the Board concludes 
that the veteran is not entitled to an effective date prior 
to December 15, 1997, for an increased rating of 40 percent 
for the low back disorder.

IV.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's three claims on appeal in the instant case have 
been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish service connection for a cervical 
spine disorder in the January 2000 Board decision.  The 
appellant was advised and notified of the evidence necessary 
to establish a higher rating in the May 1998 Supplemental 
Statement of the Case and in the January 2000 Board decision.  
The appellant was also advised and notified of the evidence 
necessary to establish an effective date for the 40 percent 
assigned rating earlier than December 1997 in the Statement 
of the Case (SOC) issued in March 1999.  The Board finds that 
the discussions in the rating decisions, the Statements of 
the Case, the Supplemental Statements of the Case, the 
January 2000 Board decision and the RO letters sent to the 
appellant in effect informed him of the information and 
evidence that would be needed to substantiate his service 
connection claim, his increased rating claim and his earlier 
effective date claim, and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100 et seq. (West 
Supp. 2001)); 66 Fed. Reg. 45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the three claims at issue in 
the instant case have been properly developed and that no 
useful purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  
There is no indication that any relevant medical records that 
establish an etiologic link between service and the cervical 
spine disorder exist.  There is no indication that additional 
relevant medical records exist that would indicate a greater 
degree of severity with respect to the service-connected 
lumbar spine disability than those already of record.  In 
addition, VA afforded the appellant pertinent medical 
examinations.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
three claims denied here.  Since the preponderance of the 
evidence is against each of the three claims, the benefit of 
the doubt doctrine does not apply.  Schoolman v. West, 12 
Vet. App. 307, 311 (1999).


ORDER

Service connection for a cervical spine disorder is denied.  

An increased rating for the lumbar spine disability is 
denied.  

Entitlement to an effective date earlier than December 15, 
1997, for the assignment of a 40 percent rating for the 
service-connected lumbar spine disability is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

